           Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 1 of 20                  FILED
                                                                                 2020 May-18 PM 12:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION


 LUKE A. HAMMOND,

                Plaintiff,
 v.                                            CASE NO. 3:20-cv-___________
 UNUM LIFE INSURANCE
 COMPANY OF AMERICA,

                Defendant.


                                   COMPLAINT


      COMES NOW the Plaintiff, Luke A. Hammond, and hereby files his

Complaint against Defendant UNUM Life Insurance Company of America.

                                      PARTIES

      1.       Plaintiff is a citizen of the State of Alabama, residing in Lauderdale

County, Alabama, within the Northern District of Alabama.

      2.       Defendant UNUM Life Insurance Company of America (“UNUM”) is

a Maine corporation with its principal place of business in Portland, Maine. Unum

is the insurer of a Disability Plan (“Plan”) issued to Tenet Healthcare Corporation

(“Tenet”) for the benefit of Tenet’s employees.
           Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 2 of 20




                           JURISDICTION AND VENUE

      3.       This action arises under the Employment Retirement Income Security

Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Plaintiff asserts a claim for long-

term disability benefits pursuant to 29 U.S.C. § 1132 (a)(1)(B). Venue is proper in

this district pursuant to 29 U.S.C. § 1132 (e)(2) and 28 U.S.C. § 1391(b).

                            FACTUAL ALLEGATIONS

      4.       Plaintiff is 34 years old, has a Ph.D. in physical therapy from UAB, and

was employed by Tenet as a physical therapist. Plaintiff’s only employment, other

than part-time jobs while in school, was as a physical therapist.

      5.       Plaintiff was employed by Tenet as a physical therapist and was an

insured under the Long Term Disability Group Policy No. 546864 001 sponsored by

Tenet and insured by Unum. A true and correct copy of the LTD policy is attached

as Exhibit “A”. Plaintiff paid 100% of the premiums for his LTD benefit.

      6.       Unum was the insurer of the Disability Plan. Premiums for participation

in the Plan were paid to Unum and Unum made all claim decisions and paid all

benefits owed under the Plan. The Plan, through the Plan Administrator Tenet

Benefit Administration Committee, delegated to Unum discretionary authority to

make all benefit determinations under the Plan.




                                          -2-
           Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 3 of 20




      7.       The policy definition of disability under the Plan is:

               You are disabled when Unum determines that:
               - you are limited from performing the material and
               substantial duties of your regular occupation due to your
               sickness or injury; and
               - you have 20% or more loss in your indexed monthly
               earnings due to the same sickness or injury.

               After 12 months of payments, you are disabled when Unum
               determines that due to the same sickness or injury, you are
               unable to perform the duties of any gainful occupation for
               which you are reasonably fitted by education, training or
               experience.1

               “Gainful occupation” is defined as “an occupation that is
               or can be expected to provide you with an income at least
               equal to 60% of your indexed monthly earnings.”

      8.       On September 9, 2016, while employed by Tenet, Plaintiff had

diagnostic arthroscopic surgery on his right shoulder performed by Dr. Kenneth

Bramlett. While recuperating from his shoulder surgery, Plaintiff suffered a bilateral

cerebellar stroke with suspected left vertebral artery dissection.

      9.       Plaintiff was hospitalized for treatment of his stroke at UAB from

October 21 to October 23, 2016. His attending physician was Dr. Toby Gropen, a

vascular neurologist and Director of UAB’s Comprehensive Stroke Center.

      10.      Following his discharge from the hospital, Plaintiff continued to be seen


      1
        The Unum policy has 4 groups of insureds depending on job position.
Plaintiff falls in Group 4.

                                           -3-
          Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 4 of 20




by Dr. Gropen and other healthcare providers at UAB for the residuals from his

stroke, which included headaches, impaired hearing, poor visual tracking, and poor

equilibrium.

      11.      On or about February 17, 2017, Plaintiff filed a claim for LTD under the

Unum policy. After investigating Plaintiff’s LTD claim, including obtaining his

medical records and obtaining information from the Plaintiff, Unum determined that

Plaintiff met the definition of disability under the policy and was entitled to a monthly

benefit of $2,816.67.2 (See Exhibit “B”).

      12.      On June 8, 2017, Unum wrote Plaintiff to advise him that as of March

8, 2018, his LTD claim would be evaluated under the “after 12 months of payments”

definition of disability. (See Exhibit “C”).

      13.      Because of vision problems and headaches following the stroke, Dr.

Gropen referred Plaintiff for evaluation to Dr. Michael Vaphiades, a

neuropthalmologist at UAB’s Callahan Eye Hospital Clinic. Dr. Vaphiades saw

Plaintiff on November 17, 2017, and concluded that plaintiff was suffering from

Nystagmus, a condition that causes involuntary rapid eye movement that can lead to



      2
        Unum determined the date of disability to be September 9, 2016, the date of
Plaintiff’s shoulder surgery. Plaintiff no longer contends that he is disabled due to
his shoulder condition, but does contend that he is disabled due to the residual effects
of his stroke.

                                          -4-
          Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 5 of 20




dizziness, sensitivity to light, and vision problems among other things. Nystagmus

can be caused by a stroke. (See Exhibit “D” medical literature).

      14.     On December 12, 2017, Unum wrote Dr. Gropen asking if Plaintiff was

able to perform sedentary work. On February 19, 2018, Dr. Gropen responded that

in his opinion Plaintiff was unable to do sedentary work due to the residual effects of

his stroke. (See Exhibit “E”).

      15.     On March 14, 2018, Unum wrote Plaintiff to advise him that they had

completed a review of his LTD status under the “any occupation” definition of

disability and that he continued to be eligible for LTD benefits. (See Exhibit “F”).

      16.     On that same date, Unum wrote Dr. Vaphiades asking if he thought

Plaintiff could perform sedentary work. On March 16, 2018, Dr. Vaphiades

responded that Plaintiff could not perform sedentary work as he could not use a

computer or document data due to his stroke and resulting Nystagmus. (See Exhibit

“G”)3.

      17.     On June 1, 2018, Unum again wrote Dr. Gropen asking if Plaintiff could

do sedentary work. On June 13, 2018, Dr. Gropen again responded that Plaintiff

could not perform sedentary work. (See Exhibit “H”).



      3
       Dr. Vaphiades also stated in his response that there was no treatment plan.
There is no effective treatment for Nystagmus. (See Exhibit “D”).

                                         -5-
           Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 6 of 20




       18.      Dr. Gropen saw Plaintiff again on December 5, 2018. The addendum

from his office note from that visit states, in part:

                He continues to have episodic visual symptoms, headaches, with
                associated photo phobia, nausea. Exam notable for impaired mild
                tandum.4

(See Exhibit “I”).

       19.      On December 5, 2018, Dr. Gropen referred Plaintiff to Dr. Robert

Pearlman for evaluation of his headaches.

       20.      Dr. Gropen’s December 5, 2018, office note makes no mention, one way

or the other, of Plaintiff’s ability to return to work. However, Plaintiff’s physical

condition as reflected by the office note is no different than it was at the June 4, 2018,

office visit.

       21.      On January 21, 2019, Unum again wrote Dr. Gropen asking if Plaintiff

could do sedentary work. On February 26, 2019, Dr. Gropen mistakenly responded

that Plaintiff could do sedentary work. (See Exhibit “J”). Dr. Gropen unequivocally

recanted the February 26, 2019, statement on May 10, 2019, and again on May 31,

2019. On May 10, 2019, Dr. Gropen wrote to Unum:

                “I am writing this letter to clarify the work capacity of Mr.
                Luke Hammond, a patient I have followed at the University


       4
       Impaired tandem is an abnormality in heel to toe walking, one of the causes
of which is neurologic injury.

                                            -6-
       Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 7 of 20




           of Alabama since he suffered a cerebral infraction on
           October 19, 2016.

           Since his stroke, the patient has had continued difficulty
           with a “buzzy feeling around eyes” which occurs with head
           movement, bright lights, riding in cars, noisy
           environments, etc. He has difficulty explaining the
           sensation, but it sounds as though increased stimulation is
           the precipitating factor. He endorses daily headaches -
           usually developing after activity and building gradually
           throughout the day. These symptoms have persisted and
           were still present as of his most recent office visit on
           December 5, 2018.

           I feel that these symptoms are related to impaired
           vestibulo-ocular function and are a consequence of his
           cerebellar and brainstem infarction. I feel that symptoms
           are severe enough to impair driving and preclude ability to
           work. In particular, I feel that he will not be able to
           perform even sedentary work involving computers.

           If there are any further questions, I may be reached at (205)
           975-8569.”

On May 31, 2019, Dr. Gropen wrote:

           “I do not agree. As a vascular neurologist and Director of
           UAB’s Comprehensive Stroke Center, I feel that his
           [Plaintiff’s] bilateral cerebellar and brainstem infarction is
           sufficient to impair his ability to perform sedentary work
           involving computers because of impaired vestibular
           occular function. This has always been my opinion.”

(See Exhibits “K” and “L”).

     22.   Unum also wrote Dr. Vaphiades on January 21, 2019, asking if he

thought Plaintiff could do sedentary work. On January 22, 2019, Dr. Vaphiades

                                        -7-
         Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 8 of 20




responded that he did not believe Plaintiff could do sedentary work. (See Exhibit

“M”).

        23.   On January 31, 2019, Dr. Vaphiades sent Unum a second response to the

January 21, 2019, correspondence stating that Dr. Vaphiades would defer to other

treating physicians as to whether Plaintiff could do sedentary work. (See Exhibit

“N”).

        24.   On April 11, 2019, Unum again wrote Dr. Vaphiades asking if he

thought Plaintiff could do sedentary work. This time Dr. Vaphiades mistakenly

responded yes. Dr. Vaphiades recanted this mistaken statement in a letter to Unum

dated June 13, 2019. (See Exhibit “O”).

        25.   On April 19, 2019, Unum wrote Plaintiff advising him that his disability

benefit was being terminated because Unum had determined that Plaintiff was able

to perform the duties of other alternate gainful occupations, and therefore, was not

disabled under the terms of the policy. Specifically, Unum stated that it had

determined Plaintiff was physically able to do sedentary work, and with the assistance

of its vocational department had determined that Plaintiff was reasonably fitted by

education, training, or experience to perform the sedentary job of Office Manager

which would provide an income of 60% or more of his indexed monthly earnings as

defined by the policy. The termination of benefits letter did not identify the


                                         -8-
          Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 9 of 20




vocational specialist who made that determination, nor did it provide Plaintiff with

any specifics as to how that determination was made, or how it could be reasonably

expected that Plaintiff could get a job as an Office Manager given his education,

training and employment experience. (See Exhibit “P”).

      26.     The termination of benefits letter advised Plaintiff of his appeal rights,

but failed to give him any guidance as to what information would be needed to

support his claim for continued benefits.

      27.     Unum’s finding that Plaintiff was able to perform sedentary work was

based entirely on the mistaken opinions provided by Dr. Gropen and Dr. Vaphiades.5

      28.     In order to perform sedentary work, a person must have frequent near

acuity, depth perception, and occasional visual accommodation and color vision.

(See Exhibit “Q”).

      29.     Unum’s letter to Dr. Gropen did not ask whether Plaintiff has the

frequent near acuity, depth perception, and occasional visual accommodation and

color vision required to perform sedentary work. (See Exhibit “R”).

      30.     On April 22, 2019, Plaintiff timely appealed the decision to terminate his

disability benefits, providing a detailed description of his symptoms, the types of



      5
      Unum also relied on the opinion of Dr. Hovater who treated Plaintiff for his
shoulder injury. Plaintiff does not contend he is disabled due to his shoulder issues.

                                          -9-
        Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 10 of 20




activities that aggravated his symptoms, and the limitations on his activities by those

symptoms. He also expressed befuddlement as to how Unum thought he was suited

for the job of Office Manager, since he had no management training or experience.

He also provided details of his work experience demonstrating his lack of

qualifications to be an Office Manager.. (See Exhibit “S”).

      31.    Unum’s appeal review consisted of a review by a second vocational

specialist and a registered nurse. The registered nurse simply reviewed the existing

medical information and observed that the treating physicians thought Plaintiff could

perform sedentary work. The vocational specialist reviewed the file and concluded

that Plaintiff did not have the education, training, or experience to perform the job of

Office Manager, but did have the education, training, and experience to perform the

job of Hospital Admitting Supervisor.

      32.    On May 9, 2019, Unum wrote Plaintiff advising him that his appeal was

denied. The letter informed Plaintiff that a vocational consultant had reviewed the

claim and agreed that Plaintiff was not qualified to be an Office Manager, but was of

the opinion that Plaintiff was qualified to be a Hospital Admitting Supervisor. Again,

the letter did not disclose the identity of the vocational consultant or provide the

specific information which formed the basis of the vocational consultant’s opinion

that Plaintiff was reasonably fitted for and could be reasonably expected to get a


                                         -10-
       Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 11 of 20




position in a field of employment for which he had no education, training or

experience. The May 9 letter also informed Plaintiff that a “clinical resource” had

completed an independent review of the medical information in the file and did not

find any support for any medical conditions that would prevent Plaintiff from doing

sedentary work. The letter failed to disclose to Plaintiff that the reviewer was an

Unum staff registered nurse, nor did it provide the identity of the reviewer. (See

Exhibit “T”).

      33.   On May 15, 2019, Plaintiff faxed Unum a letter authored by Dr. Gropen

dated May 10, 2019. The letter read:

            To Whom It May Concern:

            I am writing this letter to clarify the work capacity of Mr.
            Luke Hammond, a patient I have followed at the University
            of Alabama since he suffered a cerebral infraction on
            October 19, 2016.

            Since his stroke, the patient has had continued difficulty
            with vision with a “buzzy feeling around eyes” which
            occurs with head movement, bright lights, riding in cars,
            noisy environments, etc. He has difficulty explaining the
            sensation, but it sounds as though increased stimulation is
            the precipitating factor. He endorses daily headaches -
            usually developing after activity and building gradually
            throughout the day. These symptoms have persisted and
            were still present as of his most recent office visit on
            December 5, 2018.

            I feel that these symptoms are related to impaired
            vestibulo-ocular function and are a consequence of his

                                       -11-
         Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 12 of 20




              cerebellar and brainstem infarction. I feel that symptoms
              are severe enough to impair driving and preclude ability to
              work. In particular, I feel that he will not be able to
              perform even sedentary work involving computers.

              If there are any further questions, I can be reached at (205)
              975-8569.

(See Exhibit “K”).

        34.   Unum treated Plaintiff’s submission of Dr. Gropen’s letter as a timely

filed second appeal. (See Exhibit “U”).

        35.   As part of the second appeal review, Beth Schnars, a staff medical

consultant for Unum with a specialty in internal medicine, reviewed the files and

opined that “[t]he frequency of office visits, exam findings, level of personal activity

and lack of intensity of treatment are not consistent with a severity of symptoms that

would support inability to perform the activities” of sedentary work. (See Exhibit

“V”).

        36.   Dr. Schnars is wholly lacking in training and experience in the field of

medicine relevant to the Plaintiff’s claim. Based strictly on a paper review of the file,

Dr. Schnars opined there was insufficient evidence to support Plaintiff’s claim of

disability, despite Dr. Gropen’s opinion to the contrary.

        37.   On May 22, 2019, Dr. Schnars wrote Dr. Gropen, stating her opinion that

the medical records do not support ongoing impairment that would preclude sedentary


                                          -12-
       Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 13 of 20




work, asking whether Dr. Gropen agreed Plaintiff could do sedentary work, and if

not, the medical and/or diagnostic testing forming the basis for Dr. Gropen’s opinion.

(See Exhibit “W”).

      38.    On June 4, 2019, Dr. Gropen unequivocally expressed his disagreement

with Dr. Schnars:

             I do not agree. As a vascular neurologist and Director of
             UAB’s Comprehensive Stroke Center, I feel that his
             bilateral cerebellar and brainstem infraction is sufficient o
             impair his ability to perform sedentary work involving
             computers because of impaired vestibulo-ocular function.
             This has always been my opinion.

(See Exhibit “L”).

      39.    On June 13, 2019, Dr. Vaphiades wrote the Unum appeals unit,

informing them that his April response that Plaintiff could perform sedentary work

was in error, and that when he last saw Plaintiff in December of 2018, he was unable

to perform sedentary work. (See Exhibit “O”).

      40.    On June 13, 2019, Unum again denied Plaintiff’s appeal. The denial was

based entirely on a medical records review of Dr. Schnars, a staff physician of Unum,

with an internal medicine speciality. The June 13 denial informed Plaintiff that a

physician board certified in internal medicine had reviewed the file and concluded

that the medical records did not support any limitations that would prevent Plaintiff

from performing the job of Hospital Admitting Supervisor. The letter failed to

                                         -13-
          Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 14 of 20




disclose the identity of the internal medicine physician, or the basis for the internal

medicine physician’s disagreement with Dr. Gropen other than to conclusorily state

“[B]ased on a review of your claim file we have determined that the available

information does not support Dr. Gropen’s new opinion.” (See Exhibit “X”).

      41.     Besides arbitrarily discounting the opinion of Dr. Gropen, the Unum

denial letter also mischaracterized Dr. Gropen’s opinion. Unum repeatedly refers to

Dr. Gropen’s “new opinion”, when it is clear from Dr. Gropen’s May 31, 2019,

response to Unum that he has always been of the opinion that the Plaintiff is unable

to do even sedentary work.

               DEFENDANTS’ BREACH OF FIDUCIARY DUTY

      42.     Unum, as the fiduciary under the Plan, owes certain fiduciary obligations

to the Plaintiff, as an insured under the Plan, in the consideration and evaluation of

his LTD claim, including those minimum claims handling procedures contained in

29 C.F.R. § 2560.503-1.6

      43.     Unum violated the minimum claims handling requirements, thereby

breaching the fiduciary obligation owed to the Plaintiff in multiple ways:

              (a)   The April 19, 2019, termination of benefits notice fails to describe



      6
     Many of these same claim handling procedures are contained in Unum’s
Summary Plan Description.

                                         -14-
        Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 15 of 20




any additional material or information necessary to perfect the claim and an

explanation of why such material or information is necessary;

              (b)   The April 19, 2019, termination letter fails to identify the

vocational expert who was consulted, or to give an explanation for the vocational

expert’s opinion that Plaintiff was fitted by education, training, or experience to

perform the job of Office Manager, or could be reasonably expected to get a job as

an Office Manager given his education, training, and experience.

              (c)   The April 19, 2019, letter fails to either disclose the specific

internal rules, guidelines, protocols, standards or other similar criteria of the Plan

relied on in making the adverse determination, or stating that such rules do not exist;

              (d)   In the appeal of the adverse benefit determination, Unum

consulted with and relied on the judgment of a medical expert who did not have

appropriate training and experience in the field of medicine involved in the medical

judgment at issue, and Unum failed to identify that medical expert;

              (e)   Unum failed to identify the vocational expert relied on in the

appeal process, and failed to give an explanation for the basis of the vocational

expert’s opinion that Plaintiff was qualified to perform the job of Hospital Admitting

Supervisor, or could be reasonably expected to get a job as a Hospital Admitting

Supervisor;


                                         -15-
        Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 16 of 20




             (f)   In the appeal decision, Unum failed to give an explanation for the

basis of disagreeing with or not following the views of the Plaintiff’s treating

physician;

             (g)   Unum failed to get an independent review by a qualified physician

or vocational expert, or to have an independent, qualified medical provider examine

Plaintiff.

       44.   Because of the failure to comply with the minimum claims handling

practices of 29 C.F.R. 1560.503-1, Defendants have forfeited the benefit of the

deferential standard of review, and de novo review should apply to this review.



     DEFENDANTS’ TERMINATION OF PLAINTIFF’S LTD BENEFIT
              WAS ARBITRARY AND CAPRICIOUS

       45.   Plaintiff is entitled to prevail even if the deferential standard of review

applies because Defendants’ reliance on a paper review by an unqualified staff

physician to terminate Plaintiff’s LTD benefit was arbitrary and capricious.

       46.   In May of 2019, Unum learned that Dr. Gropen was still of the opinion

that Plaintiff could not do sedentary work, and that his February 26, 2019, response

to the contrary was a mistake. Instead of accepting Dr. Gropen’s opinion as it did in

March of 2018, Unum asked Dr. Beth Schnars to do a paper review of the claim file

and provide her opinion as to whether Plaintiff could perform sedentary work.

                                         -16-
        Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 17 of 20




      47.    Dr. Schnars’ specialty is internal medicine. She has no special training

in neurology, much less vascular neurology. Nevertheless, she reviewed the file and

opined that the medical records did not support ongoing impairment which would

preclude sedentary work.

      48.    Dr. Schnars then wrote Dr. Gropen asking him to agree with her

conclusion, or give the reasons why he did not agree. Dr. Gropen responded:

             I do not agree. As a vascular neurologist and Director of
             UAB’s Comprehensive Stroke Center, I feel that his
             bilateral cerebellar and brainstem infarction is sufficient to
             impair his ability to perform sedentary work involving
             computers because of impaired vestibulo-ocular farction.
             This has always been my opinion.


      49.    Despite this, Unum arbitrarily and capriciously and unreasonably favored

the opinion of the in-house unqualified paper-reviewing physician over the treating

physician and Director of the Comprehensive Stroke Center at UAB, and denied

Plaintiff’s appeal, giving only a conclusory rationale that the claim file material did

not support Dr. Gropen’s opinion.

      50.    Unum also arbitrarily and capriciously mischaracterized Dr. Gropen’s

opinion as his “new opinion” when the record clearly reflected it has always been his

opinion that Plaintiff could not do sedentary work and the checking of the “yes” box

in February of 2019 was a mistake.


                                         -17-
        Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 18 of 20




       51.    Unum also arbitrarily and capriciously relied on an in-house vocational

specialist who opined that Plaintiff was fitted by education, training, or experience

to work as a Hospital Admitting Supervisor, even though Plaintiff has no relevant

education, training, or experience in that area, and the vocational specialist never saw,

interviewed, or tested Plaintiff.

       52.    It is arbitrary and capricious to ignore reliable evidence in favor of

unreliable evidence in order to arrive at the conclusion you desire. Oliver v. Coca-

Cola Co., 497 F.3d 1181 (11th Cir. 2007). A decision to deny benefits is arbitrary and

capricious if no reasonable basis exists for the decision. Levinson v. Reliance

Standard Life Ins. Co., 245 F.3d 1321, 1325-26 (11th Cir. 2000).

       53.    Here, Unum ignored the reliable opinion of the Director of the UAB

Comprehensive Stroke Center in favor of the unreliable opinion of an on-staff

physician with no training or expertise in the field of the medical condition causing

Plaintiff’s disability.

                                CAUSE OF ACTION

                                   COUNT ONE
                          (Benefits Owed Under the Plan)

       54.    Plaintiff incorporates by reference and realleges as if fully set out herein

all of the previous allegations of this Complaint.

       55.    At all times relevant to this action, Plaintiff was a participant of the LTD

                                          -18-
        Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 19 of 20




Plan within the meaning of 29 U.S.C. § 1002(7), was disabled as defined by the Plan,

and is due benefits under the Plan due to his disability.

      56.    Unum’s denial of Plaintiff’s appeal of the decision to terminate

Plaintiff’s disability benefits was wrong and is due to be reversed whether applying

the de novo or arbitrary and capricious standard of review. The decision was wrong,

was not reasonable and not supported by substantial reliable evidence.

      57.    Plaintiff brings this action to recover benefits due to him and to enforce

his rights under the Plan pursuant to 29 U.S.C. § 1132 (a)(1)(B).

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays the Court to enter judgment for Plaintiff and

otherwise enter an Order providing that:

      1.     The applicable standard of review in this case is de novo, and that the

termination of Plaintiff’s LTD benefits was wrong, or alternatively, that the

termination of Plaintiff’s LTD benefits was unreasonable, arbitrary and capricious if

the deferential standard of review applies;

      2.     That the Court take and review the records of Defendants and any others

and any other evidence that it deems necessary to conduct an adequate review of the

Defendants’ termination of Plaintiff’s disability benefits;

      3.     That from April 20, 2019, through the date of the Court’s judgment


                                         -19-
       Case 3:20-cv-00694-AKK Document 1 Filed 05/18/20 Page 20 of 20




Plaintiff met the Plan’s definition of “Disabled”;

      4.     That Defendants pay Plaintiff all benefits due for the period from April

20, 2019, through the date of the Court’s judgment plus prejudgment interest;

      5.     That the Defendants shall pay Plaintiff’s cost of litigation and any and

all other reasonable costs permitted by law;

      6.     That Defendants shall pay attorney’s fees for Plaintiff’s counsel;

      7.     That Plaintiff shall receive such further relief against Defendants as the

Court deems lawful, just, and proper.

      Respectfully submitted this ____ day of May, 2020.


                                                s/J. Michael Tanner
                                                J. MICHAEL TANNER
                                                Bar Number: ASB-4455-R76J

OF COUNSEL
HALL, TANNER & HARGETT, P.C.
201 South Court Street, Suite 320
Florence, AL 35630
Tel: 256-381-7750
Fax: 256-381-4449
Email: mtanner@halltanner.com




                                         -20-
